Motion for reargument granted, without costs. Case set down for first week of term to commence November 11, 1968. Argument should be directed to defendant-appellant’s contention that the result of this court’s affirmance of Special Term’s order was not “consistent with the basic relief sought by the plaintiff in the action and particularly so when during the course of the proceeding the plaintiff in an affidavit admits the existence of the tax lien and offered to pay the same, together with penalties and interest.” Gibson, P. J., Herlihy, Aulisi, Staley, Jr., and Gabrielli, JJ., concur.